DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on December 02, 2021 has been entered. Claims 1-12, 14-38, 41-43 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome the objections and 112 rejections on previously set forth in the Non-Final Office Action mailed on January 14, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  curved laser sheet of claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The claimed element “Traverse distance” is interpreted as hatch spacing as per paragraph [39].
The claimed element “Scan density” is interpreted as “The traverse distance and scan width distance collectively provide a scan density of a particular surface area, such that a method of the present disclosure is performed at a scan density” according to paragraph [39].
The claimed element “Average power of laser” is interpreted as the power available from the laser to irradiate a surface.
The claimed element “Beam diameter” is interpreted as the diameter of the laser beam. 
The element “raster” is interpreted as the laser beam scanning left to right/right to left direction.
The claimed element “average hatch spacing” is interpreted as average of hatch spacings in a given scan area as defined “As used herein, the term "hatch spacing" can refer to the uniform pitch spacing or distance between two adjacent scan width passes. The average of the hatch spacings of a given scanned area (e.g., passes per m2) is referred to as "average hatch spacing" in paragraph [40] of the instant application.  According to this description it is obvious that for a scan area with uniform hatch spacing, the values of average hatch spacings and individual hatch spacing would be same.
The claimed element “travel speed in the scan width direction” is interpreted as scan speed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 recites that “laser sheet is curved”. However, paragraph [44] of the original disclosure recites “Additive manufacturing system 304 is configured to scan laser beam 344 a scan width distance corresponding to a strip width 340, for each of scan regions 336, in strip width direction 344 along scan line 332 at a rate of the raster path scan speed. Scan line 332 is not necessarily a straight line and may be an arc, a curve, and/or a segmented line.” The disclosure describes scan line 332 as a curve. Scan line 332 is different from strip width 340, wherein strip width 340 corresponds to the laser sheet. As described in paragraph [33] of the original disclosure “Scanning in scan width direction 342 is so rapid that the laser beam may be considered a laser sheet with a width being the strip width (e.g., strip width 340). However, it is noted that the laser beam itself might not have a width that spans strip width 340, but the laser travels along the strip width 340,”. Thus the limitation “laser sheet is curved” is not supported by the original disclosure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-12, 14-38, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1-10, 14-18, 21-30, 32-34, 37-38 is/are rejected under 35 USC 103 as being unpatentable over Carter et al., "The influence of the laser scan strategy on grain structure and cracking behaviour in SLM powder-bed fabricated nickel super alloy", Journal of alloys and compounds, pp. 338-347, 2014 (hereafter Carter),  and in view of Li et al., “The influence of scan length on fabricating thin-walled components in selective laser melting”, International Journal of Machine Tools and Manufacture, Nov 2017 (hereafter Li),  and further in view of Meier et al., “Thermophysical Phenomena in metal additive manufacturing by selective laser melting: fundamentals, modeling, simulation and experimentation”, arxiv.org. , September 2017 (hereafter Meier).
Regarding claim 1, Carter et al. teaches
“A method for powder bed additive manufacturing, comprising:” (Section 1.1 teaches “selective laser melting powder-bed fabrication is an additive layer manufacturing” technique. Additive layer manufacturing corresponds to additive manufacturing in the instant claim.)
“producing a uniform pitch raster path for a laser traveling at a predetermined rate of travel comprising a scan width direction and a traverse direction perpendicular to the scan width direction,” (The limitation “raster” is interpreted as the laser beam scanning left to right/right to left direction. Section 1.1 teaches “Preparation involves virtually slicing a three dimensional shape, in the form of a CAD file, into a sequence of two-dimensional slices.” Section 2.2 further teaches “For each slice of the build, the two-dimensional shape is divided into squares forming a checkerboard pattern. Each of these squares, or ‘islands’, is then selectively melted in a random order. Within each of the ‘islands’, simple alternating scan vectors are used with the spacing between these vectors defined as the ‘scan spacing’ and the speed with which the laser spot moves across the surface defined as the ‘scan speed’. The vectors in the neighbouring ‘islands’ are perpendicular to each other.” Thus Carter teaches producing a raster path with scan spacing, corresponding to uniform pitch, and scan speed, corresponding to predetermined rate of travel.
Fig. 14 teaches a two dimensional raster comprising XY axes wherein Y axis corresponds to the scan width direction and X axis corresponds to the perpendicular traverse direction.)


    PNG
    media_image1.png
    569
    644
    media_image1.png
    Greyscale

Fig. 3 of Carter et al. teaching raster path, scan spacing, and island size

    PNG
    media_image2.png
    428
    633
    media_image2.png
    Greyscale


Fig. 14 of Carter et al. teaching raster path, scan spacing
“wherein the laser comprises a beam diameter,” (Section 2.2 teaches a beam diameter of 150 µm for Concept laser M2.)
 “and the predetermined rate of travel yields a travel speed in the scan width direction of not less than 1,000 mm/s, wherein the strip width is greater than the beam diameter;” (Section 2.2 teaches maximum scan speed of 7000 mm/s which overlaps the claimed range of greater than 1000 mm/s. Section 2.2 also teaches that the scan strategy comprising scan speed was predetermined from a previous study and pre-programmed. 
Section 2.2 teaches a beam diameter of 150 µm and a strip width of 5 mm. Fig. 14(a) teaches a width equals to a beam diameter when laser is configured as a point heat source. However, when the laser source is moved at a high speed, the point source becomes a band of heat corresponding to a sheet wherein width of this sheet equals to strip width. Hence, in Fig. 14(b) the strip width is 5 mm which is much greater than beam diameter 150 µm.)

    PNG
    media_image3.png
    504
    807
    media_image3.png
    Greyscale

Fig. 14 of Carter teaches strip width greater than beam diameter
“depositing a layer of powder onto a substrate; and causing the laser to solidify a quantity of the powder according to the produced raster path and the laser power setting.” (Section 1.1 teaches “spreading a thin layer of powder across the previously built layers” and using “computer controlled laser” to “scan the surface of the bed to selectively melt” and thus build the structure layer by layer. Section 2.2 further teaches using a predetermined “laser power, scan speed, and scan spacing” to build a certain structure. )
“wherein the raster path alternates back and forth in the scan width direction  forming a laser sheet” (Fig. 3 and 14 teaches alternating back and forth scan pattern. Section 3.4 teaches “in the ‘island’ scan-strategy this single spot is moving back and forth very rapidly with a high level of overlap between each scan line (determined by the scan spacing). Considering the small size of each ‘island’, this rapid movement could potentially heat an entire ‘band’ of material practically instantaneously. Based on this it can be considered that the heating under the ‘island’ scan-strategy is more similar to a ‘band’ of heat moving across the material”. Hence Carter teaches a scan strategy where raster path alternates back and forth rapidly to form a band of heat that corresponds to a laser sheet in the instant claim.)
However, Carter does not teach a strip width of 0.08mm to 0.2mm, and an average laser power of 200 W to 1000 W.
“a laser sheet having a strip width of 0.08mm to 0.2mm,” ( Li teaches “the relationship between the scan lengths and the distributions of temperature and stress fields of thin-walled parts in the SLM process.” Scan length corresponds to strip width of the instant claim. Hence Li is solving the same problem of optimizing strip width as the instant claim.
Li teaches varying scan length from 2mm to 100mm in Table 1. Section 4.1, page 8 teaches “The long scan track has negative effect on the uniformity of the temperature field, while a shorter scan length tends to generate a more homogeneous temperature field.” Section 4.3, page 11 teaches “The peak tensile and residual stresses all tend to stabilise while continuing to increase the scan length. For this reason, a short scan length is more suitable for the SLM process than a long length. To avoid a long scan length, a partition scan strategy can be adopted.” For the process parameters of Table 1 on page 2, Li teaches an optimized scan length in section 4.3, page 11 “The shrinkage per unit is quite close to zero with the process parameters listed in Table 1 only when 4 mm–6 mm were chosen as the scan lengths.” Thus scan length is a result effective variable and needs to be optimized for a specific set of parameters. Fig. 14 (d-e) teaches stress reduction as scan length is reduced.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to vary the scan length in Carter to less than 2mm as taught in Li. A person having ordinary skill in the art would have been motivated to do so because “The peak tensile and residual stresses all tend to stabilise while continuing to increase the scan length. For this reason, a short scan length is more suitable for the SLM process than a long length. To avoid a long scan length, a partition scan strategy can be adopted” as taught in Section 4.3, page 11 in Li. Since the general conditions of varying strip widths for optimized built are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II. Besides, since the claimed range of 0.08 to 0.2mm is close to the taught range of 2mm in prior art, a prima facie case of obviousness exists. MPEP 2144.05-I.)
However, the primary combination of reference does not teach an average laser power of 200 W to 1000 W.
“wherein the laser has a laser-beam average power of 200 W to 1,000 W” (The claimed element “average power” is interpreted as the output power of the laser beam. Meier teaches effects of laser parameters on the built and hence Meier is solving the same problem of optimizing a built as the instant claim.
Meier teaches in Fig. 28, absorption in % for different materials when the laser power is varied from 0 to 250 watt. The plots establish that laser power is a result effective variable that can be set at different percentage of maximum power to obtain desired result. Meier also teaches in page 3 “The factors influencing overall absorption and local energy distribution are numerous, including the laser beam power, wavelength, polarization, angle of incidence, powder temperature, surface roughness, surface chemistry (e.g. oxidation) and contamination” which further establishes laser power as an art recognized result effective variable. Meier et al. teaches power ranges from 97 to 1500 W in Table 1 and 50-1000W in page 2 which overlaps with the claimed range of 200 W to 1000 W. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the laser power of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so in order to achieve a processing window as taught by Meier et al. in Figure 37. Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 2, Carter et al. teaches that scan spacing, corresponding to traverse distance or hatch spacing in the instant claim, needs to be optimized to achieve a high level of overlap between each scan line in section 3.4 and Fig. 14. However Carter et al. does not mention any specific range of hatch spacing.
 Meier et al. teaches 
“The method of claim 1, wherein the raster path comprises a traverse distance in the traverse direction of 0.1 mm to 5 mm.” (The claimed element “traverse distance” is interpreted as hatch spacing as per paragraph [39] of original disclosure. Meier teaches a range of hatch spacing between 0.04 to 0.24 mm in page 48, and 0.06 to 0.5 mm in Table 1. Meier et al. also teaches in page 3 “in standard linear scan patterns the distance between two successive laser tracks, denoted as hatch spacing h, is an important process parameter. This is typically chosen in the range of rB such that a sufficient overlap and remelting between two subsequent tracks is guaranteed (Figure 3).” Hence hatch spacing is established in the prior art as a result effective variable to optimize overlap.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the hatch spacing of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so to achieve overlap and remelting as taught by Meier et al. in Page 3. Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 3, (claim 3 is similar scope as claim 2 above and therefore rejected under the same argument.)
Regarding claim 4,  
“The method of claim 1, further comprising directing the laser beam to move substantially continuously and sequentially among scan regions such that the completion of one of scan region is followed by the start of another of scan region.” ( Carter teaches in Fig. 3 an island scan strategy where the completion of one scan region is followed by the start of another scan region. Section 3.4 of Carter teaches that “in the ‘island’ scan-strategy this single spot is moving back and forth very rapidly with a high level of overlap between each scan line (determined by the scan spacing).” Here single spot corresponds to laser beam which is moving continuously and sequentially from one island to the other.)
Regarding claim 5, (similar scope to the limitation “a strip width of 0.08mm to 0.2mm” in claim 1 and hence rejected under the same argument)
Regarding claim 6, 
“The method of claim 1, wherein the raster path comprises a scan density of 5,000 laser passes per m2 to 25,000 laser passes per m2” (The claimed element “scan density” is interpreted as “The traverse distance and scan width distance collectively provide a scan density of a particular surface area, such that a method of the present disclosure is performed at a scan density” according to paragraph [39] of the instant application. However, the specification does not provide any example or formula on how to achieve these exact number of laser passes. It is interpreted that the values of 5000 and 25000 are derived from a combination of traverse distance (0.1 to 5mm) as claimed in claim 2 and strip width (0.08 to 0.2mm) as claimed in claim 1. Since claim 1 and claim 4 are already rejected under 103, any other values derived from these claims are also rejected under the same argument.)
Regarding claim 7, (claim 7 is similar scope to claim 6 and therefore rejected under the same argument.)
Regarding claim 8, 
“The method of claim 1, wherein the raster path comprises an average hatch spacing in the traverse direction of 0.04 mm to 2 mm.” (The claimed element “average hatch spacing” is interpreted as average of hatch spacings in a given scan area according to “the term "hatch spacing" can refer to the uniform pitch spacing or distance between two adjacent scan width passes. The average of the hatch spacings of a given scanned area (e.g., passes per m2) is referred to as "average hatch spacing"” in paragraph [40] of the instant application.  According to this description it is interpreted that for a scan area with uniform hatch spacing, the values of average hatch spacings and individual hatch spacings would be same. Thus claim 8 becomes similar scope to claim 2 and therefore rejected under the same argument. )
Regarding claim 9, claim 9 is similar scope to claim 8 and therefore rejected under the same argument. 
Regarding claim 10, (Similar scope to limitation “a travel speed in a scan width direction of not less than 1,000 mm/s” in claim 1 and therefore rejected under the same argument.) 
Regarding claim 14, claim 14 is similar scope to the limitation “the laser has a laser-beam average power of 200 W to 1,000 W” in claim 1 and therefore rejected under the same argument.
Regarding claim 15, “The method of claim 1, wherein the beam diameter is 0.05 mm or greater.” (Carter et al. teaches a laser beam diameter of 0.15mm in section 2.2 which overlaps the claimed range of 0.05mm or greater. ) 
Regarding claim 16, 
“The method of claim 15, wherein the beam diameter is 0.1 mm to 0.14 mm.” (Meier et al. teaches beam diameter from 0.05mm to 1.7mm in Table 1 which overlaps the claimed range. Meier et al. also teaches in Equations 18(a)-(d) that absorbed energy can be optimized by varying beam radius hence diameter. This in turn teaches that laser beam diameter is an art recognized result effective variable parameter.
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the laser beam diameter of the laser in Carter et al. by routine experimentation to melt alloys as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so in order to achieve an optimized energy absorption as taught by Meier et al. in Equations 18(a)-(d). Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 17, “The method of claim 1, wherein the strip width is from 0.1 mm to 0.18 mm” (Similar scope to the limitation “a strip width of 0.08mm to 0.2mm” in claim 1 and hence rejected under the same argument)   
Regarding claim 18, Carter et al. does not teach the angle of incidence of the beam.
Meier et al. teaches
“The method of claim 1, wherein the laser beam is disposed at an angle of incidence of from 850 to 950 relative to a laser contact surface of the substrate.”  (Meier et al. teaches a 900 angle of incidence for the laser beam in Fig. 38. Meier et al. also teaches  “The factors influencing overall absorption and local energy distribution are numerous, including the laser beam power, wavelength, polarization, angle of incidence, powder temperature, surface roughness, surface chemistry (e.g. oxidation) and contamination” in page 3 which teaches angle of incidence as an art recognized result effective variable.


    PNG
    media_image4.png
    365
    842
    media_image4.png
    Greyscale

Figure 38 of Meier et al. showing a 900 angle of incidence of the laser beam. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to optimize the angle of incidence of the laser beam in Carter et al. to 900 as taught by Meier et al. A person having ordinary skill in the art would have been motivated to do so in order to achieve an optimized energy absorption as taught by Meier et al. in page 3. Moreover, the claimed range overlaps with the value taught by Meier et al. and thereby a prima facie case of obviousness exists. Mpep 2144.05.)
Regarding claim 21, Carter et al. teaches
“The method of claim 1, wherein the powder is selected from aluminum, aluminum alloy, titanium, titanium alloy, nickel, nickel alloy, stainless steel, alloy steel, cobalt alloy, plastic, polymer, nylon, or a combination(s) thereof.”  (Table 1 teaches chemical composition of CM247LC as 5.6% Al, and 0.7% Ti.)
Regarding claim 22, Carter et al. teaches
“The method of claim 21, wherein the powder is selected from aluminum, aluminum alloy, titanium, titanium alloy, or a combination(s) thereof.” (Table 1 teaches chemical composition of CM247LC as 5.6% Al, and 0.7% Ti.)
Regarding claim 23, Carter et al. teaches
“The method of claim 21, wherein the substrate comprises aluminum, aluminum alloy, titanium, titanium alloy, nickel, nickel alloy, stainless steel, alloy steel, cobalt alloy, plastic, polymer, nylon, or a combination(s) thereof.” (The element “substrate” is interpreted as the powder bed holding the powder. Table 1 teaches chemical composition of CM247LC as 5.6% Al, and 0.7% Ti. Fig. 1 teaches powder bed made of CM247LC. Hence it is understood that the powder bed aka substrate is made of Al and Ti. )
Regarding claim 24, Carter et al. teaches
“The method of claim 23, wherein the substrate comprises aluminum, aluminum alloy, titanium, titanium alloy, or a combination(s) thereof.” (The element “substrate” is interpreted as the powder bed holding the powder. Table 1 teaches chemical composition of CM247LC as 5.6% Al, and 0.7% Ti. Fig. 1 teaches powder bed made of CM247LC. Hence it is understood that the powder bed aka substrate is made of Al and Ti. )
Regarding claim 25, 
“A method for additive manufacturing, comprising: depositing a layer of material onto a substrate; and treating the material with a laser by moving the laser” ( Carter et al. teaches in Section 1  “Additive manufacturing (AM) of metallic materials from metallic powder using a laser heat source is often referred to as selective laser melting (SLM)…. The methodology in SLM is to selectively scan a powder bed and hence melt powder to build the component layer-by-layer. In SLM, components are built on a base plate with a laser beam traversing each layer in the x-y plane.”)
“ at a travel speed in a scan width direction of not less than 1,000 mm/s in a raster path relative to the substrate,” (Similar scope to claim 1 and therefore rejected under the same argument.)
 “the laser having a laser-beam average power of 200 W to 1,000 W, wherein moving the laser in the scan width direction forms a laser sheet having a strip width of 0.08 mm to 0.2 mm, wherein the strip width is greater than the beam diameter,” (Similar scope to claim 1 and therefore rejected under the same argument.)
“and a laser beam having a beam diameter of 0.05 or greater,” (Similar scope to claim 15 and therefore rejected under the same argument.)
 “wherein: the raster path comprises a traverse distance along a traverse direction perpendicular to the scan width direction of 0.1 mm to  5 mm,” (similar scope to claim 2 and therefore rejected under the same argument)
 “ the raster path comprises an average hatch spacing along the traverse direction between the strip width and a next strip width of 0.04 mm to  2 mm,” (similar scope to claim 8 and therefore rejected under the same argument)



































































 Regarding claim 26, claim 26 is similar scope to claim 3 and therefore rejected under the same argument.
Regarding claim 27, claim 27 is similar scope to claim 5 and therefore rejected under the same argument.
Regarding claim 28, claim 28 is similar scope to claim 6 and therefore rejected under the same argument.
Regarding claim 29, claim 29 is similar scope to claim 9 and therefore rejected under the same argument.
Regarding claim 30, claim 30 is similar scope to claim 10 and therefore rejected under the same argument.
Regarding claim 32, claim 32 is similar scope to claim 14 and therefore rejected under the same argument.
Regarding claim 33, claim 33 is similar scope to claim 16 and therefore rejected under the same argument.
Regarding claim 34, claim 34 is similar scope to claim 18 and therefore rejected under the same argument.
Regarding claim 37, claim 37 is similar scope to claim 21 and therefore rejected under the same argument.
Regarding claim 38, claim 38 is similar scope to claim 22 and therefore rejected under the same argument.
Claim 11-12, 31, 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter, Li, and Meier as applied to claim 1 above, and further in view of Yap, US 20190275612 (hereafter Yap).  
Regarding claim 11, the primary combination of references in claim 1 does not teach a traverse speed of greater than 1000 mm/s. Yap teaches methods in laser based powder bed fusion system and hence from the same field as the instant claim. Yap teaches,
“The method of claim 1, wherein the predetermined rate of travel yields a travel speed in the traverse direction of not less than 1,000 mm/s.” (Fig. 3 and paragraph [31] teaches a traverse speed of 1200 mm/s which is greater than 1000 mm/s. Paragraph [31] also teaches “by adapting the geometry of the laser beam 306 to be in form of line rather than a point, the build rate may be increased and the production time may be reduced. For instance, using the exemplary laser beam, moving perpendicular to its length at a speed of 1200 mm/s, the L-BPF process may have a build rate of 2,000 cm.sup.3/h at a layer thickness of 0.05 mm.” This establishes the traverse speed as an art recognized result effective variable. 

    PNG
    media_image5.png
    509
    448
    media_image5.png
    Greyscale


Fig. 3 of Yap teaches laser beam traveling in the traverse direction of scan width
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to implement the traverse speed as taught by Yap to the laser method as taught by modified Carter et al.  A person having ordinary skill in the art would have been motivated to do so in order to increase the build rate as taught by Yap in paragraph [31]. Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 12, claim 12 is similar scope to claim 11 and therefore rejected under the same argument.
Regarding claim 31, claim 31 is similar scope to claim 12 and therefore rejected under the same argument.
Regarding claim 42, 
“The method of claim 1, wherein the travel speed in the scan width direction is greater than a travel speed of the laser in the traverse direction.” (Section 2.2 in Carter teaches maximum scan speed of 7000 mm/s. Section 2.2 also teaches that the scan strategy comprising scan speed was predetermined from a previous study and pre-programmed. Thus scan speed in the scan direction is a result effective variable optimized for a specific result.
Yap teaches in Fig. 3 and paragraph [31] a traverse speed of 1200 mm/s. Paragraph [31] also teaches “by adapting the geometry of the laser beam 306 to be in form of line rather than a point, the build rate may be increased and the production time may be reduced. For instance, using the exemplary laser beam, moving perpendicular to its length at a speed of 1200 mm/s, the L-BPF process may have a build rate of 2,000 cm.sup.3/h at a layer thickness of 0.05 mm.” This establishes the traverse speed as an art recognized result effective variable. 
Since the travel speeds of a laser in both scan width and traverse directions are result effective variables, the ratio of these two processing parameters is also a result effective variable.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to implement the traverse speed as a result effective variable as taught by Yap to the laser method of Carter.  A person having ordinary skill in the art would have been motivated to do so in order to increase the build rate as taught by Yap in paragraph [31]. Moreover, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).)
Regarding claim 43,
“The method of claim 42, wherein the travel speed in the scan width direction is greater than 1,000 times the travel speed of the laser in the traverse direction.”(Similar scope to claim 42 and therefore rejected under the same argument.)
Claims 19-20, 35-36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter, Li, and Meier as applied to claim 1 above, and further in view of Aboulkhair et al., “Reducing porosity in AlSi10Mg parts processed by selective laser melting,” Additive manufacturing, 2014(hereafter Aboulkhair).
Regarding claim 19, the primary combination of references in claim 1 does not explicitly teach power level range for preheating.
Aboulkhair et al. teaches optimizing process parameters and scan strategies to improve selective laser melting which is well known in the art as powder bed based additive manufacturing. Aboulkhair et al. teaches
“The method of claim 1, further comprising pre-treating the powder at a laser- beam average power of 50 W to 400 W.” (Section 2.3 teaches “The “Pre-sinter” scan where the laser first scans the layer with half the power followed by a second scan with full power.” Table 2 teaches 1st scan at 50 W and second scan at 100 W. Section 3.4 teaches that pre-sinter reduces the keyhole pores at all scanning speeds. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to add the pre-treating of the powder taught by Aboulkhair et al. to modified Carter et al.  A person having ordinary skill in the art would have been motivated to do so in order to reduce the keyhole pores as taught by Aboulkhair et al. in section 3.4. Moreover, the claimed range overlaps with the value taught by Aboulkhair et al. and thereby a prima facie case of obviousness exists. Mpep 2144.05.)
Regarding claim 20, the primary combination of references in claim 1 does not explicitly teach depositing powder before pre-heating. Aboulkhair et al. teaches
“The method of claim 19, wherein pre-treating is performed after depositing the layer of powder onto the substrate.”  (Section 1 teaches “The methodology in SLM is to selectively scan a powder bed and hence melt powder to build the component layer-by-layer”. Section 2.3 teaches “The “Pre-sinter” scan is to first scan the layer with half the power followed by a second scan with full power.” Since the powder layer is spread before starting any scan it is understood that pre-heating is performed after depositing the layer of powder.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to add the pre-treating of the powder taught by Aboulkhair et al. to modified Carter et al.  A person having ordinary skill in the art would have been motivated to do so in order to reduce the keyhole pores as taught by Aboulkhair et al. in section 3.4.)
Regarding claim 35, claim 35 is similar scope to claim 19 and therefore rejected under the same argument.
Regarding claim 36, claim 36 is similar scope to claim 20 and therefore rejected under the same argument.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter, Li, and Meier as applied to claim 1 above, and further in view of Hopkins et al., US 20180370114 (hereafter Hopkins).
“The method of claim 1, wherein the laser sheet is curved.” (The claimed “laser sheet” is interpreted as strip width as described in paragraph [33] of the original disclosure “Scanning in scan width direction 342 is so rapid that the laser beam may be considered a laser sheet with a width being the strip width (e.g., strip width 340).” 
Primary combination of references does not teach a curved strip width. Hopkins teaches a scan strategy “that reduce article fabrication time and improve article physical properties, in part by targeting a distribution of scan paths that satisfy covering problem overlap and/or dense packing criteria” in abstract. Hence Hopkins is from the same field as the instant claim.
Hopkins teaches circular scan paths in Fig. 18a. As the laser beam is moved across the circular scan paths, curved laser sheets are generated.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to add the curved scan strategy as taught by Hopkins to modified Carter et al.  A person having ordinary skill in the art would have been motivated to do so because this scan strategy “reduce article fabrication time and improve article physical properties, in part by targeting a distribution of scan paths that satisfy covering problem overlap and/or dense packing criteria” as taught in abstract in Hopkins.)

    PNG
    media_image6.png
    562
    545
    media_image6.png
    Greyscale

Fig. 18 of Hopkins teaches a curved scan strategy
                                                                                                                                                                               
Response to Arguments
Applicant’s arguments filed on December 02, 2021 with respect to claim(s) 1-12, 14-38, 41-43 have been considered but are moot because of the new ground of rejection based on the amendment of claims.  
The applicant argues on page 11 of the remarks that the examiner has taken official notice. However, the applicant has not shown how the examiner erred to combine teachings of prior art references. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761               

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761